Sanderson, J., concurring:
“All political power is inherent in the people,” (Art. I, Sec. 2, of the Constitution,) and those who are not of the people can have no share in it. The people are such as are born upon the soil, by whom and for whom in the first place the Government was ordained, and such persons of foreign birth as may elect to assume the obligations of a citizen by complying with the laws of naturalization as enacted by Congress. If they desire to secure political rights they must cease to be aliens and become citizens in the mode there prescribed. Until then they can neither vote nor hold office; they can neither choose nor be chosen, for that is to exercise political power, and they are not of the people, who alone may exercise it. In the nature of things this must be so, and cannot be otherwise, except by force of some positive law. None such exists. By Section 17 of Article I of the Constitution, foreigners who were then or might' thereafter become bona fide residents of the State, are vested with the civil rights of native born citizens as to the possession, enjoyment and inheritance of property; but neither there nor elsewhere are they clothed with a share of the political power which is inherent in the people, or allowed upon any terms other than those of allegiance to participate in the management of public affairs.
I concur in the judgment.